04/05/2022
                   IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                  Assigned on Briefs February 1, 2022

                                     IN RE: JAIDON S. ET AL.

              Appeal from the Juvenile Court for Montgomery County
    No. 2020-JV-276, 2020-JV-277, 2020-JV-278, 2020-JV-279 Tim Barnes, Judge
                     ___________________________________

                                No. M2021-00802-COA-R3-PT
                            ___________________________________


Mother appeals the termination of her parental rights to her four children on grounds of
abandonment by failure to support, persistence of conditions, and failure to demonstrate a
willingness and ability to assume physical custody or financial responsibility. We affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., P.J., M.S., and THOMAS R. FRIERSON, II, J., joined.

Gregory D. Smith, Clarksville, Tennessee, for the appellant, Charity S.

Herbert H. Slatery, III, Attorney General and Reporter; Lexi A. Ward, Assistant Attorney
General, for the appellee, State of Tennessee, Department of Children’s Services.

                                                 OPINION

                             I.       FACTUAL AND PROCEDURAL HISTORY


       This termination case involves Respondent/Appellant Charity S. (“Mother”) and
her four children, Jaidon, born in 2006; Zuri, born in 2010; Aviannah, born in 2017; and
Serenity, born in 2018.1 In July 2018, Mother tested positive for opioids and marijuana
while still hospitalized following Serenity’s birth. Petitioner/Appellee the Department of
Children’s Services (“DCS”) was called.2 Mother claimed to the DCS investigator that she

        1
           In cases involving termination of parental rights, it is this Court’s policy to remove the full names
of children and other parties to protect their identities.
         2
           We take these facts from the later filed dependency and neglect petition, as Mother stipulated that
the children were dependent and neglected “as outlined in the [] petition.”
and her baby had been drugged by the hospital. When asked how many children Mother
had in total, she responded that she had three—Jaidon, Zuri, and Serenity. When asked
about Aviannah, Mother testified that she had a prior DCS case involving Aviannah, in
which she was found to be a “substantiated perpetrator.”

       While in the hospital, Serenity was treated for symptoms associated with in utero
drug exposure. Mother also began exhibiting homicidal and suicidal ideations. Mother
admitted that she was homeless and living in a motel, and that she had no supplies for
Serenity. Due to Mother’s continuous threatening behaviors, she was transferred to Middle
Tennessee Mental Institute but was released the same day when the evaluation deemed
Mother no danger to herself or others.

        Nevertheless, DCS removed the children and placed them in foster care. Eventually
a protective custody order was entered by the Montgomery County Juvenile Court (‘the
trial court”) on September 10, 2018, placing the children in DCS custody. DCS filed a
petiton to adjudicate the children as dependent and neglected on September 10, 2018,
detailing how it came to be involved with these children. Mother first signed the Criteria
and Procedures for Termination of Parental Rights on December 4, 2018. Multiple
permanency plans were created by DCS, which generally focused on Mother’s drug use,
housing, and mental health. In particular, Mother was generally required to participate in
drug and/or mental health treatment and either provide proof to DCS of completion or sign
releases to allow DCS to obtain information concerning completion, obtain stable housing
and provide proof to DCS, and participate in random drug screens as requested by DCS.
Eventually, on March 19, 2019, the trial court entered an order adjudicating the children
dependent and neglected based on Mother’s waiver and stipulation as to the facts in DCS’s
petition. According to DCS, Mother never made progress on the issues that led to the
removal such that the children could be returned to her.

       Therefore, on February 10, 2020, DCS filed a petition to terminate Mother’s
parental rights on grounds of severe abuse, abandonment, persistent conditions, and failure
to manifest a willingness and ability to assume custody or financial responsibility.3 Mother
was initially appointed counsel by order of June 23, 2020. As discussed in detail, infra, in
September 2019, Mother’s visitation was suspended. On January 25, 2021, Mother,
represented by new counsel, filed a motion to reinstate visitation, which was never ruled
on.

       Trial on the termination petition occurred on June 21, 2021. The bulk of DCS’s
proof came from Jamin Pena, a team leader with DCS. Ms. Pena testified that the main
concerns in this case for DCS following the removal were Mother’s housing, her drug use,
her mental health, and the effect of her visitation on the children. According to Ms. Pena,

        3
         The petition also asked that the parental rights of the children’s fathers be terminated. The trial
court eventually terminated their rights with no participation by the fathers. They have not appealed.
                                                   -2-
none of these issues had been successfully ameliorated such that DCS could return the
children to Mother. In contrast, Mother and maternal grandmother testified that Mother
was now ready and capable of caring for the children.

        The proof showed that Mother was initially allowed visitation with the children. It
appears, however, that Mother’s visitation was suspended on two occasions. First, on April
12, 2019, the trial court entered an order suspending Mother’s visitation until she produced
a clean drug screen and proof of stable housing. Visitation may have resumed in some
fashion,4 however, because on August 29, 2019, the children’s guardian ad litem filed a
motion to suspend therapeutic visitation and family therapy. Therein, the guardian ad litem
alleged that Mother was “causing the children more harm than good and the children are
regressing.” Specifically, the guardian ad litem asserted that the trial court has ordered that
the children would participate in therapeutic visitation with Mother. Only two such
visitations actually occurred, however, and appeared to involve only the older two children.
Thereafter, the supervisor of the visits recommended that the visits be terminated because
Mother was a “mental trigger” for the children due to her inconsistent behavior. In
particular, the supervisor alleged that the children exhibit negative behaviors following
visitation with Mother that take more than a week to correct.

        An order was apparently entered in late September 2019 that suspended even
therapeutic visitation.5 As such, no visitation of any kind occurred between Mother and the
children from that date. But the testimony of Ms. Pena was that Mother was made aware
that she could petition the trial court to reinstate visitation. Mother filed no such petition
until after the termination petition was filed. Moreover, Ms. Pena testified that once contact
with the children was suspended, Mother never called DCS to inquire about the children’s
well-being. Instead, in November 2019, Mother called the police to the children’s foster
home for a welfare check.

       Testimony at trial also focused on Mother’s housing. At the time of the removal,
Mother had been evicted from her home and was living in a hotel with the children. Due
to Mother’s hospitalization, the children were staying with relatives. Eventually, Mother
did obtain an apartment in Kentucky and provided DCS with a copy of lease. DCS
requested that Kentucky authorities conduct a home study under the Interstate Compact on
the Placement of Children in October 2019. On May 21, 2020, however, the Kentucky case
was closed due to noncompliance. According to Ms. Pena, Mother’s roommate and/or
boyfriend refused to participate in necessary background checks and fingerprinting, so the
home study could not be completed. Mother testified, however, that she requested that
another home study be completed after her roommate/boyfriend moved out. Ms. Pena was

        4
            According to the guardian ad litem, therapeutic visitation was ordered by the trial court on July
22, 2019.
        5
         This order is not contained in the record, but it is mentioned by the trial court during trial and does
not appear to be in dispute.
                                                     -3-
asked by Mother’s counsel if he had requested a second home study; she agreed that he
had within the last year, but testified that DCS had not requested that Kentucky conduct
one. Thus, by the time of trial, no home study had been conducted on Mother’s home in
Kentucky.

        Mother’s mental health was also a central issue at trial. Following Mother’s mental
health episode relative to the birth of Serenity, Mother underwent a mental health
assessment that recommended Mother participate in counseling. Mother was eventually
discharged from this counseling in September 2020, due to too many missed appointments.
Mother claimed that her missed appointments resulted from a car accident and/or a change
in providers. Mother also testified that she was receiving treatment from another provider,
Health Connect. Ms. Pena testified that DCS did receive documentation in March 2021
that Mother was supposed to begin receiving treatment at Health Connect. But after that
initial contact DCS received no “confirmation that [Mother] [wa]s involved in any type of
mental health services” and no confirmation that Mother was actively seeking treatment.
Mother likewise provided no proof beyond her own testimony at trial that she was
consistently attending mental health treatment.

       The testimony also focused on Mother’s drug use. Mother admitted at trial that she
had previously used THC,6 even during pregnancy, but denied ever using opioids. Still,
Mother participated in an alcohol and drug assessment as requested by DCS. She was also
required by the permanency plans to submit to random drug screens when requested by
DCS. In May 2019, Mother successfully completed an intensive outpatient program for
substance abuse. One month later, however, Mother relapsed on THC. As a result, she was
directed to take another alcohol and drug assessment. Mother never did so.

        Mother’s participation in random drug screens was also spotty. The record contains
twenty-seven drug screen consent and results forms. Five of the tests Mother tested positive
for an illegal, unprescribed substance, the latest being on March 9, 2020; seventeen times
Mother failed to show for the test or otherwise provided some excuse for why she could
not participate in the test; five times Mother tested negative for all illegal substances, the
latest being on July 3, 2019. Mother claimed, however, that when she failed to show up for
the tests it was because DCS contacted her for testing “at inopportune times.” Instead,
Mother testified that she had presented herself to DCS on multiple occasions for drug
screens; Ms. Pena confirmed that Mother had done so, but testified that they could not test
Mother on those occasions because the tests would not have been random, as required by
the permanency plans.



        6
          “THC is a marijuana metabolite that is stored in fat cells and can be detected in the body up to
thirty days after smoking marijuana.” Interstate Mech. Contractors, Inc. v. McIntosh, 229 S.W.3d 674,
677 (Tenn. 2007).

                                                  -4-
        In an effort to evaluate Mother’s sobriety in a more flexible way due to Mother’s
alleged scheduling conflicts, Ms. Pena testified that DCS requested a hair follicle drug
screen beginning in March 2021.7 DCS submitted a referral to pay for the test and informed
Mother that she would need to complete the test by June 17, 2021; according to Ms. Pena,
however, she explained that Mother would need to schedule the test in advance of that date.
Mother waited until that day around closing time to appear for the testing, but was informed
that it was too late to be tested. As a result, the testing center was not able to schedule the
test until the Tuesday after trial and no hair follicle drug screen could be completed by the
time of trial.

        At the time of trial, the three youngest children were in foster homes, while Jaidon
had recently been placed in a residential facility while an investigation into certain
allegations against him was ongoing.8 Although not entirely clear, it appears that the three
younger children may have been placed in the same foster home.9 There was also no
testimony at trial as to whether their placements are pre-adoptive, but again, some
documents submitted at trial indicate that the home is pre-adoptive.10 According to Ms.
Pena and Vicki Green, the children’s caseworker, the children have overall done better
since visitation with Mother was suspended. Ms. Pena testified that Zuri came into DCS
custody suffering from some mental health issues and trauma. She receives therapy once a
week. Although she is doing well in her foster home, she still has issues with stealing and
not telling the truth. Aviannah has been diagnosed with autism, suffers from some delays,
and receives services at school four to five times per week. According to Ms. Green, since
the removal, Aviannah has become calmer and more laid back. The same is true of Serenity,
who is doing well and is on track developmentally.

       At the conclusion of trial, the trial court orally ruled in favor of DCS. The trial court
entered a written order on June 29, 2021, finding that DCS had proven the following
        7
          Describing this type of testing as a “hair follicle” screen is “a common misnomer.” Nicole Jupe,
Common Questions About Hair Testing, Quest Diagnostics Employer Solutions Blog (updated March 9,
2021), https://blog.employersolutions.com/common-questions-about-hair-testing/. As a testing company
explains:

        The hair follicle is actually the pocket, below the scalp, from which the hair strand grows.
        During a hair drug test collection, the hair is cut as close to the scalp as possible, so only
        the strands of hair above the scalp is tested and not the actual hair follicle. True hair follicle
        testing requires the hair to be “plucked” rather than cut which can lead to extreme donor
        discomfort.

Id.
        8
          The testimony concerning the allegations was vague and need not be reproduced here.
        9
          For example, there is a March 2020 motion in the dependency and neglect file indicating that the
children wish to travel to Disney World with their foster parents, but that Mother was withholding her
consent.
        10
           Specifically, in a February 1, 2021 permanency hearing order, the trial court found that the
children were “placed in a in a pre-adoptive Natchez Trace provider home.”
                                                      -5-
grounds: abandonment, persistent conditions, and failure to manifest a willingness and
ability to assume custody or financial responsibility. The trial court also ruled that
termination was in the children’s best interest. Mother thereafter appealed to this Court.11

                                         II. ISSUES PRESENTED

       As we perceive it, this appeal involves two issues:

   1. Whether the trial court erred in finding clear and convincing evidence of grounds
      to terminate Mother’s parental rights?
   2. Whether the trial court erred in finding clear and convincing evidence that
      termination was in the children’s best interests?
                                      III. STANDARD OF REVIEW

       Parental rights are “among the oldest of the judicially recognized fundamental
liberty interests protected by the Due Process Clauses of the federal and state
constitutions.” In re Carrington H., 483 S.W.3d 507, 521 (Tenn. 2016) (collecting cases).
Therefore, “parents are constitutionally entitled to fundamentally fair procedures in
parental termination proceedings.” Id. at 511. These procedures include “a heightened
standard of proof—clear and convincing evidence.” Id. at 522 (citations and quotations
omitted). “Clear and convincing evidence is evidence in which there is no serious or
substantial doubt about the correctness of the conclusions drawn from the evidence.” In re
Valentine, 79 S.W.3d 539, 546 (Tenn. 2002) (quotation marks and citation omitted).

       In Tennessee, termination of parental rights is governed by statute, which identifies
“‘situations in which [the] state’s interest in the welfare of a child justifies interference with
a parent’s constitutional rights by setting forth grounds on which termination proceedings
can be brought.’” In re Jacobe M.J., 434 S.W.3d 565, 568 (Tenn. Ct. App. 2013) (quoting
In re W.B., Nos. M2004-00999-COA-R3-PT, M2004-01572-COA-R3-PT, 2005 WL
1021618, at *7 (Tenn. Ct. App. Apr. 29, 2005) (citing Tenn. Code Ann. § 36-1-113(g))).
Thus, a party seeking to terminate a parent’s rights must prove by clear and convincing
evidence (1) the existence of at least one of the statutory grounds in section 36-1-113(g),
and (2) that termination is in the child’s best interest. See In re Valentine, 79 S.W.3d at
546. “Considering the fundamental nature of a parent’s rights, and the serious
consequences that stem from termination of those rights, a higher standard of proof is
required in determining termination cases.” In re Addalyne S., 556 S.W.3d 774, 782
(Tenn. Ct. App. 2018). The clear and convincing evidence standard applicable here is
“more exacting than the ‘preponderance of the evidence’ standard, although it does not
demand the certainty required by the ‘beyond a reasonable doubt’ standard. To be clear
and convincing, the evidence must eliminate any substantial doubt and produce in the fact-

       11
            Mother is not represented by the same counsel in this appeal as she was in the trial court.
                                                     -6-
finder’s mind a firm conviction as to the truth.” In re S.R.C., 156 S.W.3d 26, 29 (Tenn. Ct.
App. 2004) (internal citation omitted).

        In termination cases, appellate courts review a trial court’s factual findings de novo
and accord these findings a presumption of correctness unless the evidence preponderates
otherwise. See Tenn. R. App. P. 13(d); In re Carrington H., 483 S.W.3d at 523–24
(citations omitted). “The trial court’s ruling that the evidence sufficiently supports
termination of parental rights is a conclusion of law, which appellate courts review de novo
with no presumption of correctness.” Id. at 524 (citation omitted).

                                       IV. ANALYSIS

                              A. Grounds for Termination

        Although Mother designated the grounds for termination as issues in this appeal,
she does not address grounds in the argument section of her brief. Indeed, in her brief,
Mother concedes that the grounds for termination are “not seriously questioned.” We will
nevertheless briefly address each of the grounds for termination found by the trial court.
See In re Carrington H., 483 S.W.3d at 525–26 (holding that “in an appeal from an order
terminating parental rights the Court of Appeals must review the trial court’s findings as
to each ground for termination and as to whether termination is in the child’s best interests,
regardless of whether the parent challenges these findings on appeal”). The grounds at issue
in this appeal are therefore: (1) abandonment by failure to pay support; (2) persistence of
conditions; and (3) failure to manifest an ability and willingness to assume legal and
physical custody or financial responsibility for the children.

                        1. Abandonment by Failure to Pay Support

       We begin with abandonment for failure to pay support. For the purpose of this case,
abandonment can occur when a parent or guardian failed to visit or support a child for a
period of four consecutive months immediately before the filing of a petition to terminate
parental rights. Tenn. Code Ann. § 36-1-102(1)(A)(i). A lack of willfulness can serve as
an affirmative defense to the ground of failure to visit or support. Tenn. Code Ann. § 36-
1-102(1)(I). However, a parent “shall bear the burden of proof that the failure to visit or
support was not willful” and must establish the lack of willfulness by a preponderance of
evidence. Id.

       The proof showed in this case that Mother did not pay support in the four months
preceding the filing of the termination petition. She also filed no pleading raising the
affirmative defense of lack of willfulness and does not argue that this issue was tried by
consent. See, e.g., In re Christopher L., No. M2020-01449-COA-R3-PT, 2021 WL
4145150, at *5 (Tenn. Ct. App. Sept. 13, 2021) (holding that the parent waived the defense
of willfulness by not raising it in an answer, but that the issue was tried by consent); In re
                                            -7-
Ashlynn H., No. M2020-00469-COA-R3-PT, 2021 WL 2181655, at *4 (Tenn. Ct. App.
May 28, 2021) (“Father failed to plead the absence of willfulness in either of his responses
to the petition to terminate parental rights. So he waived the absence of willfulness as a
defense to the ground of abandonment by failure to support.”). As such, the trial court did
not err in finding clear and convincing evidence to support this ground for termination.

                                 2. Persistence of Conditions
       DCS also relies on persistence of conditions, pursuant to Tennessee Code Annotated
section 36-1-113(g)(3):

       (A) The child has been removed from the home or the physical or legal
           custody of a parent or guardian for a period of six (6) months by a court
           order entered at any stage of proceedings in which a petition has been
           filed in the juvenile court alleging that a child is a dependent and
           neglected child, and:

              (i) The conditions that led to the child’s removal still persist,
              preventing the child’s safe return to the care of the parent or guardian,
              or other conditions exist that, in all reasonable probability, would
              cause the child to be subjected to further abuse or neglect, preventing
              the child’s safe return to the care of the parent or guardian;
              (ii) There is little likelihood that these conditions will be remedied at
              an early date so that the child can be safely returned to the parent or
              guardian in the near future; and
              (iii) The continuation of the parent or guardian and child relationship
              greatly diminishes the child’s chances of early integration into a safe,
              stable, and permanent home;
       (B) The six (6) months must accrue on or before the first date the termination
       of parental rights petition is set to be heard[.]

        There is no dispute in this case that the children were removed from Mother’s
custody for a period of six months by an order entered in a dependency and neglect action.
Thus, the dispositive questions are whether conditions persist that prevent the safe return
of the children, whether the conditions will likely be remedied at an early date, and whether
the continued relationship prevents early integration of the children into a stable, permanent
home. As we have previously explained,

       “A parent’s continued inability to provide fundamental care to a child, even
       if not willful, . . . constitutes a condition which prevents the safe return of the
       child to the parent’s care.” In re A.R., No. W2008-00558-COA-R3-PT, 2008
       WL 4613576, at *20 (Tenn. Ct. App. Oct. 13, 2008) (citing In re T.S. &
       M.S., No. M1999-01286-COA-R3-CV, 2000 WL 964775, at *7 (Tenn. Ct.
                                                 -8-
        App. July 13, 2000)). The failure to remedy the conditions which led to the
        removal need not be willful. In re T.S. & M.S., 2000 WL 964775, at *6
        (citing State Dep’t of Human Servs. v. Smith, 785 S.W.2d 336, 338 (Tenn.
        1990)). “Where . . . efforts to provide help to improve the parenting ability,
        offered over a long period of time, have proved ineffective, the conclusion []
        that there is little likelihood of such improvement as would allow the safe
        return of the child to the parent in the near future is justified.” Id. The
        purpose behind the “persistence of conditions” ground for terminating
        parental rights is “to prevent the child’s lingering in the uncertain status of
        foster child if a parent cannot within a reasonable time demonstrate an ability
        to provide a safe and caring environment for the child.” In re A.R., No.
        W2008-00558-COA-R3-PT, 2008 WL 4613576, at *20 (Tenn. Ct. App. Oct.
        13, 2008) (quoting In re D.C.C., No. M2007-01094-COA-R3-PT, 2008 WL
        588535, at *9 (Tenn. Ct. App. Mar. 3, 2008)).

In re Navada N., 498 S.W.3d 579, 605–06 (Tenn. Ct. App. 2016).

        Here, Mother stipulated to the allegations in the dependency and neglect petition
regarding a lack of housing, mental health concerns, and drug use while pregnant. DCS
presented proof in an effort to show that Mother had not adequately remedied any of these
conditions. Specifically, DCS witnesses testified that Mother was not compliant with
mental health counseling, refused to appear for random drug screens, delayed obtaining a
hair follicle drug screen, and had not completed the home study ordered by DCS when she
moved to Kentucky. In her brief, Mother appears to concede that she failed to remedy the
conditions that led to the removal.12 And our own review confirms that the trial court had
ample evidence to terminate Mother’s rights on this ground.

       Here, the evidence shows that Mother failed to participate in random drug screens
on a consistent basis. Indeed, the most recent drug screen contained in the record that
Mother actually took was positive for an illegal substance.13 Mother continued to use drugs
even after completing an intensive outpatient drug treatment program in 2019 and never
took another alcohol and drug assessment, even though she was directed to do so following
her relapse. And while Mother claimed her schedule prevented her from participating in
random drug screens, Ms. Pena testified that had Mother given her a work schedule as she
requested, DCS would have been able to work around it to do drug screens. Moreover,

        12
           Mother blames DCS for what she herself characterizes as her “failure” to remedy persistent
conditions. “[T]he termination statute regarding persistence of the conditions leading to the [c]hildren’s
removal also contains no requirement that DCS expend reasonable efforts to assist a parent in remedying
such conditions.” In re Steven W., No. M2018-00154-COA-R3-PT, 2018 WL 6264107, at *22 (Tenn. Ct.
App. Nov. 28, 2018) (citing Tenn. Code Ann. § 36-1-113(g)(3)).
        13
           This drug screen was conducted on March 9, 2020. The testimony at trial was that Mother took
another drug test on June 12, 2020. However, the record does not contain results from this drug screen, nor
was there any testimony as to its results.
                                                   -9-
even without a work schedule from Mother, DCS did attempt to work around Mother’s
failure to appear for random drug screens by requesting that Mother take a hair follicle
drug screen. Although the testimony of Ms. Pena was that they requested this test in March
2021, Mother waited until the days immediately before trial to even attempt to schedule
the test, at which time it was too late. As a result, the record contains no drug screen on
Mother for at least a year prior to trial. While Mother’s claims of scheduling conflicts and
misunderstandings may be true to some extent, it is simply not reasonable that Mother was
unable to timely appear for even a single random drug screening in over a year. And her
desultory attempt to finally obtain a hair follicle test in the days before the scheduled
termination trial court were “too little, too late” to be counted as positive effort toward
reunification. See, e.g., In re Austin D., No. E2012-00579-COA-R3PT, 2013 WL 357605,
at *13 (Tenn. Ct. App. Jan. 30, 2013) (noting that efforts to finally take required anger
management classes two years after first ordered to so do were “too little, too late” for
purposes of the ground of persistence of conditions). Simply put, with the permanent
cessation of her relationship with her children close on the horizon, more was required of
Mother to meet DCS’s requests regarding drug testing.

        Housing was also still an issue at trial. Mother did not dispute that the Kentucky
home study denied placement of the children in Mother’s home because her roommate or
boyfriend refused to participate in a background check. Mother claimed, however, that he
no longer lived with her and that she requested a second home study be performed. Indeed,
the DCS worker admitted that Mother’s counsel had made that request but agreed that the
request was made “early in this year,” i.e., 2021. So it appears that this request was made
around one year after the termination petition was filed.14 Again, this belated effort to
finally obtain a successful home study was “too little, too late.” In re Austin D., 2013 WL
357605, at *13. And as a result, no successful home study was able to be completed in this
case and DCS testified that they could not return the children to the home in its absence.

        Mother’s mental health was also an outstanding issue. Here, the DCS worker
testified that although Mother was participating in mental health treatment, she was
discharged in September 2020 due to missed appointments. Mother testified, however, that
she was still seeking treatment elsewhere and that she was prevented from seeking
treatment at the program DCS set up for various reasons. It does appear that Mother may
have sought out additional mental health treatment in March 2021, approximately
seventeen months after she was discharged from her first provider, over a year after the
termination petition was filed, and only a few months prior to the termination trial. But
thereafter DCS received no confirmation that Mother had even actually begun that
treatment. As such, Ms. Pena testified that DCS continued to have concerns that Mother’s
mental health issues were not fully addressed. Based on this testimony, the trial court

        14
           Mother was initially appointed different counsel. No order is included in the record appointing
the attorney who represented her during trial. The first pleading filed by this attorney was on January 25,
2021.
                                                  - 10 -
found that Mother “continues to have unaddressed mental health issues.” Thus, the trial
court appeared to discredit Mother’s claim that she was consistently and actively seeking
mental health treatment. Nothing in the record or Mother’s appellate brief leads us to
overturn that implicit credibility finding. See In re M.L.P., 228 S.W.3d 139, 143 (Tenn.
Ct. App. 2007) (quoting Galbreath v. Harris, 811 S.W.2d 88, 91 (Tenn. Ct. App. 1990)
(noting that when “an issue which hinges on the credibility of witnesses, the trial court will
not be reversed unless there is found in the record clear, concrete, and convincing evidence
other than the oral testimony of witnesses which contradict the trial court’s findings”)). So
we conclude that DCS showed by clear and convincing evidence that Mother was not
sufficiently addressing her mental health, drug, or housing issues. And given the length of
time that the children have been removed and Mother’s failure to provide DCS with any
proof of improvements as to these concerns, it appears unlikely that Mother will make any
such improvements in the near future. See In re James W., No. E2020-01440-COA-R3-
PT, 2021 WL 2800523, at *14 (Tenn. Ct. App. July 6, 2021) (considering a period of only
fourteen months to conclude that the parent would not remedy the conditions at an early
date).

       Finally, even though the proof as to whether the younger children’s foster home is
pre-adoptive was not entirely clear, DCS presented sufficient proof that continued
involvement with Mother will prevent the children from early integration into a safe, stable
home. See, e.g., In re L.F., No. M2020-01663-COA-R3-PT, 2021 WL 3782130, at *9
(Tenn. Ct. App. Aug. 26, 2021) (“[P]lacement of the children in a pre -adoptive foster
home is not required to find [] the final element of persistence of conditions[.]”); In re
James W., 2021 WL 2800523, at *14 (“Previously, this court has repeatedly affirmed
“persistence of conditions” as a ground for termination despite a child not being placed in
a pre-adoptive home.”). Here, Mother was given nearly three years to remedy the
conditions that led to the removal without making sufficient progress that even
unsupervised visitation was an option; the children have been left in limbo for this time.15
According to the letter from the visitation supervisor, involvement with Mother caused the
children to exhibit negative behaviors that took a week or more to correct. Although the
children still face challenges, the proof was undisputed that after the suspension of
Mother’s contact with the children, they improved. Moreover, the two older children have
expressed that they do not want to see Mother, much less return to her custody. Thus, this
ground for termination is affirmed.

                                       3. Willingness and Ability



        15
           It also does not appear that this is Mother’s first involvement with DCS, given her statement that
she was a “substantiated perpetrator” as to one of the children prior to this case. See In re James W., WL
2800523, at *14 (considering both the length of time between the removal and the termination trial and the
fact that DCS had been involved with the children on prior occasions).

                                                   - 11 -
      DCS next contends that Mother failed to manifest a willingness and ability, whether
by act or omission, to personally assume legal and physical custody or financial
responsibility of the children and that placing the children in her legal and physical custody
would create a risk of substantial harm to the children’s physical or psychological welfare.
Tenn. Code Ann. § 36-1-113(g)(14). Essentially, the statutory ground has two distinct
elements which must be proven by clear and convincing evidence:

       First, DCS must prove that [the parent] failed to manifest ‘an ability and
       willingness to personally assume legal and physical custody or financial
       responsibility of the child[ren].’ DCS must then prove that placing the
       children in [the parent’s] ‘legal and physical custody would pose a risk of
       substantial harm to the physical or psychological welfare of the child[ren].’

In re Maya R., No. E2017-01634-COA-R3-PT, 2018 WL 1629930, at *7 (Tenn. Ct. App.
Apr. 4, 2018) (quoting Tenn. Code Ann. § 36-1-113(g)(14)). As for the first element, the
petitioner must “prove[ ] by clear and convincing proof that a parent or guardian has failed
to manifest either [an] ability or willingness” to parent the child. In re Neveah M., 614
S.W.3d 659, 677 (Tenn. 2020).

        In this case, as previously discussed, the evidence clearly shows that Mother is
unable to take physical custody of the children. Here, when DCS first attempted a home
study, Mother’s boyfriend or roommate refused to comply, resulting in termination of the
home study. Although Mother now claims that he moved out, the proof indicates that she
did not seek another home study until well after the termination petition was filed. See In
re Serenity W., No. E2018-00460-COA-R3-PT, 2019 WL 511387, at *7 (Tenn. Ct. App.
Feb. 8, 2019) (citing In re M.E.N.J., No. E2017-01074-COA-R3-PT, 2017 WL 6603658,
at *7 (Tenn. Ct. App. Dec. 27, 2017)) (noting that a parent’s ability is generally measured
as of the time the petition is filed). Mother has also failed to provide any proof beyond her
unsupported promises that she is participating in mental health treatment or free from
illegal drug use. These issues mean that Mother is presently unable to take physical custody
of her children.

       We therefore proceed to consider whether DCS presented clear and convincing
evidence sufficient to satisfy the second prong of the statute⸺that placing the children in
Mother’s legal and physical custody would create a risk of substantial harm to their
physical or psychological welfare. Tenn. Code Ann. 36-1-113(g)(14). With regard to
substantial harm, this Court stated that:

       The courts have not undertaken to define the circumstances that pose a risk
       of substantial harm to a child. These circumstances are not amenable to
       precise definition because of the variability of human conduct. However, the
       use of the modifier “substantial” indicates two things. First, it connotes a real
       hazard or danger that is not minor, trivial, or insignificant. Second, it
                                            - 12 -
        indicates that the harm must be more than a theoretical possibility. While the
        harm need not be inevitable, it must be sufficiently probable to prompt a
        reasonable person to believe that the harm will occur more likely than not.

In re Maya R., 2018 WL 1629930, at *7 (quoting Ray v. Ray, 83 S.W.3d 726, 732 (Tenn.
Ct. App. 2001) (footnotes omitted)).

        We have little difficulty finding a substantial risk of harm to Mother’s youngest
child, Serenity. Here, the child was removed from Mother’s custody at birth. Although
Mother appears to have had some visitation with Serenity, there is no dispute that all
visitation and phone calls were terminated for nearly two years by the time of trial.16 Thus,
Mother essentially had no visitation or contact with the child for over half her life and the
visitation that did occur, if any, was when Serenity was very young. Under these
circumstances, it appears that Mother can be little more than a stranger to this child. And
we have previously held that placing the child with a stranger creates a substantial risk of
harm. See, e.g., In re Braelyn S., No. E2020-00043-COA-R3-PT, 2020 WL 4200088, at
*17 (Tenn. Ct. App. July 22, 2020), appeal denied (Dec. 10, 2020) (“[F]orcing the child to
begin visitation with a near-stranger would make psychological harm sufficiently
probable”); In re Antonio J., No. M2019-00255-COA-R3-PT, 2019 WL 6312951, at *9
(Tenn. Ct. App. Nov. 25, 2019) (holding that substantial harm could be established when
a child was removed from a home when very young and had nightmares out of fear of being
removed from his foster family); State v. C.H.H., No. E2001-02107-COA-R3-CV, 2002
WL 1021668, at *9 (Tenn. Ct. App. May 21, 2002) (holding that removal from the child’s
current family and placement with a near-stranger could constitute substantial harm).

       Although the risk of substantial harm is a closer question as to Mother’s older
children, we conclude that DCS met its burden as to them as well. Here, Mother stipulated
that the children were removed from her custody due to housing, drug, and mental health
issues. In particular, Mother’s mental health issues were that she was suffering from
suicidal and homicidal ideations at the birth of her youngest child. As such, her mental
health treatment was a central component of her ability to resume custody with the children.
But the mental health treatment that DCS set up for Mother was terminated in September
2020 due to Mother’s noncompliance. And although Mother claimed to be seeking
treatment elsewhere, she wholly failed to provide DCS with any proof to support that claim.
Even at trial, Mother had no proof beyond her unsupported testimony that she was
consistently engaged in mental health treatment, which the trial court clearly did not
believe. The issues that Mother experienced at the birth of Serenity clearly indicate that the
children were at risk of substantial harm if left in her custody. And despite the passage of
nearly three years, DCS presented proof that Mother failed to demonstrate that she was

        16
          . Specifically, Mother testified that she has “not seen or talked to my children since September
2019.” Thus, by the time of trial, nearly one year and nine months had passed since any contact had
occurred.
                                                 - 13 -
consistently seeking treatment such that DCS could have concluded that her mental health
concerns were being taken seriously. And, as previously discussed, Mother’s housing and
sobriety were also still in question at the time of trial. Under these circumstances, we cannot
conclude that the trial court erred in finding clear and convincing evidence that the children
were likely to suffer substantial harm if returned to her custody.

                                       B. Best Interest

       Because we have determined that at least one statutory ground has been proven for
terminating Mother’s parental rights, we must now decide if DCS has proven, by clear and
convincing evidence, that termination of Mother’s rights is in the children’s best interests.
Tenn. Code Ann. § 36-1-113(c)(2); White v. Moody, 171 S.W.3d 187, 192 (Tenn. Ct. App.
1994). If “the interests of the parent and the child conflict, courts are to resolve the conflict
in favor of the rights and best interest of the child.” In re Navada N., 498 S.W.3d at 607.

       The statutory factors that courts should consider in ascertaining the best interest of
the children include, but are not limited to, the following:

       (1) Whether the parent or guardian has made such an adjustment of
       circumstance, conduct, or conditions as to make it safe and in the child’s best
       interest to be in the home of the parent or guardian;

       (2) Whether the parent or guardian has failed to effect a lasting adjustment
       after reasonable efforts by available social services agencies for such
       duration of time that lasting adjustment does not reasonably appear possible;

       (3) Whether the parent or guardian has maintained regular visitation or other
       contact with the child;

       (4) Whether a meaningful relationship has otherwise been established
       between the parent or guardian and the child;

       (5) The effect a change of caretakers and physical environment is likely to
       have on the child’s emotional, psychological and medical condition;

       (6) Whether the parent or guardian, or other person residing with the parent
       or guardian, has shown brutality, physical, sexual, emotional or
       psychological abuse, or neglect toward the child, or another child or adult in
       the family or household;

       (7) Whether the physical environment of the parent’s or guardian’s home is
       healthy and safe, whether there is criminal activity in the home, or whether
       there is such use of alcohol, controlled substances or controlled substance
                                           - 14 -
        analogues as may render the parent or guardian consistently unable to care
        for the child in a safe and stable manner;

        (8) Whether the parent’s or guardian’s mental and/or emotional status would
        be detrimental to the child or prevent the parent or guardian from effectively
        providing safe and stable care and supervision for the child; or

        (9) Whether the parent or guardian has paid child support consistent with the
        child support guidelines promulgated by the department pursuant to § 36-5-
        101.

Tenn. Code Ann. § 36-1-113(i).17 “This list is not exhaustive, and the statute does not
require a trial court to find the existence of each enumerated factor before it may conclude
that terminating a parent’s rights is in the best interest of a child.” In re M.A.R., 183 S.W.3d
652, 667 (Tenn. Ct. App. 2005) (citations omitted). In this case, the trial court found that
every factor listed above favored termination, with the exception of factor (5), which DCS
does not dispute. We will therefore consider each of the remaining factors.

         With regard to factors (1) and (2), Mother essentially admits that she did not
demonstrate a lasting adjustment of circumstances, but argues that her failure to do so was
the result of DCS’s failure to make reasonable efforts toward reunification and its choice
to instead place barriers against reunification. Specifically, Mother asserts in her brief that
she “is willing to work with DCS to get her children returned to [her] custody.”
Respectfully, the time for working with DCS has long past. Here, DCS required nothing
more than that Mother make reasonable efforts to show her ability to parent, including by,
inter alia, submitting to random drug screens, by complying with a home study, and by
visiting with her children without causing them distress. Despite the fact that DCS offered
support to Mother in completing these tasks, Mother refused to comply at nearly every
turn. Mother did not participate in random drug screens in the year before the termination
trial, always offering some excuse for her failure. But she also failed to make any effort to
obtain the hair follicle test DCS requested until it was too late. The home study could not
be completed because the person she chose to live with refused to participate. Mother
thereafter waited until well after the termination petition was filed to request another home
study. And her visitation with the children was terminated based on allegations that she
was a “trigger” for negative behaviors for the child. Thus, it appears that it was not DCS’s
lack of effort, but Mother’s own delay and feeble attempts to demonstrate a lasting change
that resulted in her inability to regain custody in this case. As such, we conclude that these
factors strongly favor termination.

        17
            This is the version of section 36-1-113(i) that was in effect when the termination petition was
filed. The Tennessee General Assembly amended the statutory best interest factors in 2021. See 2021 Tenn.
Laws Pub. Ch. 190 (S.B. 205), eff. April 22, 2021. Neither party asserts that the revised version of the
statute is applicable in this case.
                                                  - 15 -
        As to factors (3) and (4), the proof shows that Mother had not had visitation with
the children for nearly two years at the time of trial. Although the lack of visitation was the
result of a court order, Mother did not dispute that she would have been entitled to visitation
had she passed drugs screens and provided proof of stable housing or sought modification
of the suspension order in the trial court. After the suspension of visitation, however,
Mother continued to fail some drug screens, refused to participate in other screens, and
failed to timely obtain a hair follicle test. Moreover, the home study could not be completed
and she failed to seek a second home study or obtain modification of the order suspending
visitation until after the termination petition was filed. While Mother professed her love
for the children at trial, as a result of the suspension of visitation due to Mother’s own
conduct, she had no meaningful relationship with any of her children by the time of trial.
The trial court’s findings as to these factors must therefore be affirmed.

        The trial court also found that factor (6), regarding abuse and neglect, favored
termination. Here, the proof shows that Mother used illegal drugs while pregnant with
Serenity and that she received treatment for a disorder associated with neonatal drug use.18
We have previously held that drug use in utero weighs in favor of termination under this
factor. See, e.g., In re Mynajah S., No. E2021-00040-COA-R3-PT, 2021 WL 3520856, at
*18 (Tenn. Ct. App. Aug. 11, 2021). Likewise, as to factor (7), the evidence does not
preponderate against the trial court’s finding that Mother was unable to demonstrate that
her home is safe and free from drugs, as discussed supra. The same is true of Mother’s
apparent failure to consistently attend mental health treatment as to factor (8). Finally, with
regard to factor (9), the proof shows that Mother did not pay child support consistently
until after the termination petition was filed. Her only excuse for her failure to do so was
that she was not aware that an order had been entered. It is well-settled that this is no
excuse. See In re Gabriel B., No. W2017-02514-COA-R3-PT, 2018 WL 3532078, at *7
(Tenn. Ct. App. July 23, 2018) (citing Tenn. Code Ann. § 36-1-102(1)(H)) (“The
legislature presumes a parent who is at least eighteen years old is aware of his or her legal
obligation to support his or her child, even if there is no court order requiring the parent do
so.”).

       So the trial court found that eight out of nine best interest factors weighed in favor
of termination. But we do not determine the best interest of a child merely by totaling the
number of factors that weigh for or against termination; instead, that determination often
depends on the relevancy and weight of each factor. See In re I.E.A., 511 S.W.3d 507, 518

        18
           Specifically, the dependency and neglect petition stated that Serenity was having symptoms
consistent with “NAS.” “NAS” is an acronym for neonatal abstinence syndrome, which “is caused when a
baby withdraws from drugs, usually opioids, to which the baby has been exposed in utero.” Effler v. Purdue
Pharma L.P., 614 S.W.3d 681, 687 n.5 (Tenn. 2020) (citing Neonatal Abstinence Syndrome (NAS), March
of Dimes, https://www.marchofdimes.org/complications/neonatal-abstinence-syndrome-(nas).aspx (last
visited Dec. 15, 2020)).

                                                 - 16 -
(Tenn. Ct. App. 2016) (quoting In re Audrey S., 182 S.W.3d 838, 878 (Tenn. Ct. App.
2005)). Here, the record shows that Mother has had no involvement with these children in
nearly two years. And she has made only half-hearted and eleventh hour attempts to
complete the requirements that would have allowed her to resume her role in their lives.
Although some of the children have experienced challenges and set-backs following the
removal, the testimony at trial was that, on balance, the children are doing better now than
they were in Mother’s custody. DCS also expressed very valid concerns that Mother has
simply not demonstrated an ability to parent the children to the extent that they require
either now or in the near future. As a result, we conclude that termination is in the children’s
best interests.

                                      V. CONCLUSION

       The judgement of the Montgomery County Juvenile Court is affirmed, and this
cause is remanded to the trial court for all further proceedings as are necessary and
consistent with this Opinion. Costs of this appeal are taxed to Appellant, Charity S., for
which execution may issue if necessary.


                                                      S/ J. Steven Stafford
                                                      J. STEVEN STAFFORD, JUDGE




                                             - 17 -